[Cite as State v. Collica, 2019-Ohio-1956.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :        MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                          CASE NO. 2019-P-0038
        - vs -                                   :

JOSEPH J. COLLICA,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 2018 CR 00433.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Joseph J. Collica, pro se, PID# 753-774, Noble Correctional Institution, 15708
McConnelsville Road, Caldwell, OH 43724 (Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}     On March 22, 2019, appellant, Joseph J. Collica, pro se, filed a letter with

this court, construed as a motion for leave to file a delayed appeal pursuant to App.R.

5(A).    No notice of appeal was filed, and no appealed judgment entry has been

provided.

        {¶2}     App.R. 5(A) provides:
       {¶3}   “After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave

of the court to which the appeal is taken in the following classes of cases:

       {¶4}   “(a) Criminal proceedings;

       {¶5}   “(b) Delinquency proceedings; and

       {¶6}   “(c) Serious youthful offender proceedings.

       {¶7}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. * * *.” (Emphasis added.)

       {¶8}   Appellant’s motion is defective for the following reasons: 1) no notice of

appeal was filed in the trial court concurrently with the filing of his motion for leave to

appeal in this court; 2) appellant’s motion does not set forth any reasons for filing an

untimely appeal; and 3) no judgment entry being appealed has been provided pursuant

to Loc.R. 3(D)(2).

       {¶9}   Accordingly, because appellant’s motion is procedurally defective, it is

hereby overruled. Appeal dismissed.

       {¶10} Appellant is not barred from filing a notice of appeal and a motion for leave

to file a delayed appeal that sets forth reasons for filing an untimely appeal.


TIMOTHY P. CANNON, J.,

MARY JANE TRAPP, J.,

concur.



                                              2